DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.

Response to Amendment
This Office action is in response to the communication filed 05/27/2022.
Applicant’s arguments, see pages 5-8, filed 05/27/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-7 and 9-17 has been withdrawn. 
The Amendments to Claim 19, filed 05/27/2022, are acknowledged and accepted.
The Cancellation of Claim 8, filed 05/27/2022, are acknowledged and accepted.

Reasons for Allowance
Allowable Subject Matter
Claims 1-7 and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a dark adapted perimetry method having all the claimed features of applicant's instant invention, specifically including: selectively illuminating a plurality of stimulus target light sources at a predetermined luminance, wherein the plurality of stimulus target light sources define a stimulus target array positioned within a concave array guide, each stimulus target light source illuminated by a respective LED complex light source, wherein each respective LED complex light Source comprises a high intensity LED and a low intensity LED of a same wavelength, and the high intensity LED has a maximum intensity greater than a maximum intensity of the low intensity LED, and the selective illumination comprises switching between the high intensity LED and the low intensity LED, as set forth in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872